The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 6/27/2022 have been entered and considered. Upon entering amendment, claims 1, 3, 7, 12, 15, 17, 19, and 20 have been amended, claims 4-6, 8, 13, 14, and 16 have been canceled, and claims 21-27 have been newly added. Claims 1-3, 7, 9-12, 15, and 17-27 are remain pending.
Response to Arguments
In the currently presented claims, the applicant changed the scope of the claims by deleting the “the step-up converter maintains…” limitation from the independent claims. Applicant argues that the combination of references do not teach the previously presented claims 4, 5, 6, and 8 currently presented in amended claim 1. Specifically, the applicant argues that the combination of Niu in view of Hung fails to teach “wherein the control unit is configured to enable the step-up converter before the relay switch unit decouples the one of the first power source and the second power source from the power converter in response to the first control signal…” (Remarks, pg.10). The examiner respectfully disagrees, because the broad language of the claim recites a timing (i.e. before…) for when to enable the step-up converter; however, “before” is open ended- it includes all of the time leading up to the decoupling including during normal conditions when the power converter is enabled and the step-up converter should not be enabled. According to applicant’s disclosure at pars [0025, 0035], the step-up converter is enabled 1) when a failure in the first power source is determined before the relay switch unit decouples the one of the first power source and the second power source from the power converter; and 2) reception of the first control signal. This should be explicitly recited in claim 1. Additionally, the deleted language from previously presented claim 1 (now new claim 21) is significant, because it recites the purpose of the step-up converter within the claim. Otherwise, as currently presented, the claim reads as enabling and disabling a step-up converter at different times without any relevance and/or purpose to it. Niu teaches that when there is a failure in the primary source (220) and the power converter (140) is disabled, the power required is supplied by Cbulk (high capacity capacitor) and as a result the voltage across Cbulk begins to decrease (pars [39, 41, 44-45]). Niu teaches switching to secondary source is desired when the voltage V2 of the secondary source (240) is smaller than the voltage across Cbulk-otherwise, “the switching elements in the circuit may be damaged due to the large current stress in a short time” (Niu, par [42]). This provides the motivation for Hung’s step-up converter (270), which is enabled for the sole purpose to “maintain the voltage of the bulk capacitor 256” (see pars [36, 44]). Therefore, contrary to applicant’s assertion that “the cited references fail to provide a motivation or reason for the worker in the art…” (Remarks, pg.11), it is clear that the references do provide motivation without the benefit of applicant’s specification.
The applicant then states that the combination does not teach “wherein the control unit is configured to disable the power converter to stop working before the relay switch unit decouples the one of the first power source and the second power source from the power converter in response to the first control signal” (Remarks, pgs.10 and 11). The examiner respectfully disagrees, because Niu teaches the aforementioned limitations in pars [44-46]; Niu teaches in response to the first control signal “SS1” the power converter 140 is disabled to stop working before the relay switch 120 is decoupled from the first source 220. It is further noted that that the power converter is never actually enabled in claim 1.
Applicant then states that the combination does not teach “wherein the control unit is configured to disable the step-up converter after the relay switch unit couples the other of the first power source and the second power source to the power converter in response to the second control signal” (Remarks, pg.11). The examiner respectfully disagrees, because once Niu’s secondary source (240) is connected to the power converter (140) and the primary source is disconnected, the Cbulk is provided with power from the secondary source (240) and obviously no longer requires the step-up converter within the combination to maintain the voltage across the Cbulk. Hung’s, par [45] explicitly recites that it is known in the art to disable the step-up converter (270). In order to expedite prosecution, the applicant is encouraged to amend claim 1 to further define the “before” in the enable the step-up converter step as suggested above and to incorporate the language of claim 21 into claim 1.
Independent claim 12 is much broader than claim 1 and does not recite where 1) the step-up converter is (it is not electrically coupled to any claimed component), 2) the first detecting step does not explicitly recite that it’s meant to select only one of the primary and secondary source, 3) the secondary source is never recited to supply power to the load at any time or even that the second relay of the secondary source is electrically connected to the load, 4) the power converter is never enabled.
The applicant is encouraged to amend the claims as suggested by the examiner to further expedite prosecution. Further analysis of the claims is presented below.
	 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 23 recite “maintaining by the step-up converter a voltage across the high capacity capacitor higher than a voltage of the secondary power source when the relay switch of the primary power source is open and the relay switch of the secondary power source is closed.” Thus, claims 22 and 23 intend for the step-up converter to maintain a voltage when the relay switch of the secondary power source is closed; however, the last step in independent claim 12 and before the last step in independent claim 20 were amended to recite “disabling the step-up converter after the relay switch of the secondary power source is closed.” Since the claims were amended to require the step-up converter to be disabled when the switch of the secondary power source is closed (this was not recited in previous claim 16), it is unclear how it can also be enabled and maintaining a voltage when the relay switch of the secondary power source is closed. In other words, the step-up converter can be either enabled and maintaining the voltage or disabled when relay switch of the secondary power source is closed, but not both. The claims should be amended similar to claim 21- maintains a voltage… when the relay switch unit switches from one of the first power source and the second power source to the other of the first power source and the second power source (i.e. the relay switching process must be recited in claims 12 and 20). For purposes of examination, the examiner will interpret claims 22 and 23 as best understood (see art analysis below).
Claim 24 depends on claim 23 and therefore inherits the deficiencies of claim 23.
Claim Objections
Claims 12, 20-23 are objected to because of the following informalities:  
Claim 12 recites “enabling a step-up converter” and “disabling the step-up converter”; however, the claim does not recite where the step-up converter is located in the circuit and does not recite the step-up converter is electrically coupled to any of the recited components in claim 12. As currently presented, it appears that the step-up converter’s placement is arbitrary within the circuit. 
Claim 12 further recites “a relay switch of a secondary power source is open”; however, the claim does not recite that the secondary power source is electrically connected to a power converter and that it supplies power to the load. Having a relay switch of the secondary power source open and close does not impart anything in the claim when the secondary power source is not electrically connected to any components in the claim.
Claims 12 and 20 recite “disabling a power converter…”; however, nowhere in the claim is the power converter ever enabled/in use. Having a power converter that’s always disabled (never being used) renders the power converter useless in the context of the claims. Applicant is encouraged to amend the claims to recite a step where the power converter is actually enabled and used at some point.
Claim 20 recites “enabling a step-up converter” and “disabling the step-up converter”; however, the claim does not recite where the step-up converter is located in the circuit. Additionally, the claim does not recite that the step-up converter is electrically coupled to any of the recited components in claim 12.
Claims 21-23 recite that the step-up converter maintains a voltage across the high capacity capacitor… The claims do not indicate that it is the enabled step-up converter that maintains this voltage noting that the step-up converter is recited in the independent claims to have two modes-enable and disable. The claims should be amended to add “enabled” before the step-up converter.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (2018/0097442 A1) in view of Hung et al. (2017/0329380 A1) in further view of Zhang et al. (2012/0051097 A1).
	Regarding Claim 1,
Niu (figs.2-4) teaches an input redundant power supply circuit, comprising:
a power converter (140),
a relay switch unit (120) comprising:
a first relay circuit (122) coupled to a first power source (220), and
a second relay circuit (124) coupled to a second power source (240);
a control unit (par [25]; control circuit 160) configured to control the relay switch unit (120) so that the power converter (140) is supplied power by the first power source (220) or the second power source (240, par [25]);
wherein the control unit (160) is configured to generate a first control signal (“SS1”) used to control the relay switch unit (120) to decouple one of the first power source (220) and the second power source (240) from the power converter (140) and a second control signal (“SS2”) used to control the relay switch unit (120) to couple the other of the first power source (220) and the second power source (240) to the power converter (Niu, pars [47, 49,52,53]);
a high capacity capacitor (“Cbulk”) powered by the power converter (140, Cbulk being part of power converter 140 and powered by components of power converter 140), and
wherein the control unit (160) is configured to disable the power converter (140) to stop working before the relay switch unit (122 of 120) decouples the one of the first power source (220) and the second power source (240) from the power converter (140) in response to the first control signal (“SS1”, pars [44-46]; Niu teaches disabling/turning off the power converter 140 to stop working before the relay switch 120 is decoupled from the first source 220 in response to signal SS1).
Niu teaches that when there is a failure in the primary source (220) and the power converter (140) is disabled, the power required by the load is supplied by Cbulk (high capacity capacitor) and as a result the voltage across Cbulk begins to decrease (pars [39, 41, 44-45]). Niu teaches switching to the secondary source is desired when the voltage V2 of the secondary source (240) is smaller than the voltage across Cbulk; otherwise; it would be problematic if the voltage across Cbulk decreases and becomes smaller than the voltage V2 of the secondary power source. Thus, one of ordinary skill in the art would look for ways to prevent the voltage across Cbulk from decreasing and to maintain its voltage before one of the first source and the second source is decoupled from the power converter in Niu’s system and to stop maintaining the voltage across the capacitor when it is no longer needed after the other of the first power source and the second power source is coupled.
Niu does not explicitly disclose to enable a step-up converter before the relay switch unit in Niu decouples the one of the first power source and the second power source from the power converter in response to the first control signal and to disable the step-up converter after Niu’s relay switch unit couples the other of the first power source and the second power source to the power converter in response to the second control signal.
Hung (fig.2), however, teaches a step-up converter (270, par [36]; 270 “can function in a constant voltage mode as a boost converter to release energy from extended hold-up capacitor 272 to bulk capacitor 256”) that is enabled before AC power is lost to “maintain the voltage of high capacity capacitor” (256, pars [36, 44]). Hung further teaches the functionality to disable the step-up converter (270) when it is no longer used to maintain the voltage of the high capacitor (256, par [45]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Niu to include a step-up converter as taught by Hung and enable the step-up converter before Niu’s relay switch unit decouples the one of the first power and the second power from the power converter in response to the first control signal in order to prevent the voltage across Niu’s bulk capacitor from decreasing below the voltage of the secondary power source and potentially damaging the system’s switches due to the large current stress in a short. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disabled the step-up converter of the combination after Niu’s relay switch unit couples the other of the first power source and the second power to the power converter in response to the second control signal because once Niu’s secondary source (240) is connected to the power converter (140) and the primary source is disconnected, the Cbulk is provided with power from the secondary source (240) and obviously no longer requires the step-up converter within the combination to maintain the voltage across the Cbulk. Thus, the step-up converter would obviously be disabled when the secondary power source is coupled to the power converter and the step-up converter is no longer needed to maintain the voltage across the Cbulk.
The combination does not explicitly disclose the arrangement of the step-up converter coupled between the power converter and the high capacity capacitor.
Zhang (fig.2), however, teaches the step-up converter (160B, par [39]) coupled between the power converter (140, par[29]; PFC converter) and the high capacity capacitor (C1, par [38]; Cbulk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Zhang, since it would have been an obvious matter of design choice and an obvious known equivalent design arrangement to have the step-up converter between the power converter and the high capacity capacitor as shown in Zhang. Further, rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Examiner Note: Claim 1 does not recite any purpose for the step-up converter. It is only recited as being enabled and disabled at different times without reciting what it is supposed to do/its purpose. Applicant is encouraged to amend the claim to further incorporate claim 21.
Regarding Claim 3,
The combination teaches the claimed subject matter in claim 1 and Niu further teaches wherein the relay switch circuit (relay circuit 122) is configured to supply the voltage of the first power source (220) to the power converter (140) by default (pars [54,59,64]; first source 220 is the “default priority source” and supplies power to the power converter 140).
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 1 and Niu further teaches wherein the control unit is configured to enabled the power converter (140) to start working after confirmation that the relay switch unit (120) couples the other of the first power source an dthe second power source to the power converter in response to the second control signal (Niu, par [49]; Niu teaches after checking and therefore confirming that the first source 220 is disconnected via the relay 122 being open and the secondary source 240 is connected via the relay switch 124 being closed, Niu enables/turns on power converter 140 in response to SS2).
Regarding Claim 9,
The combination teaches the claimed subject matter in claim 1 and Niu further teaches wherein the first power source (220) and the second power source (240) include an AC power source (Niu, pars [15, 17, 26-27, 29]) or a DC power source.
Regarding Claim 10,
The combination teaches the claimed subject matter in claim 1 and Niu further teaches wherein the power converter (140) stops working after a failure has been detected in the first power source (220, par [44]) or the second power source. 
Regarding Claim 11,
The combination teaches the claimed subject matter in claim 1 and Niu further teaches wherein the power converter (140) is configured to increase the voltage of one of the first power source (220, pars [26, 29]; the input voltage of the first power source, typically 110V or 220V is increased so that the voltage of the Cbulk is boosted to 380V) or the second power source connected by the relay switch unit.
Examiner Note: claim 11 recites the power converter (i.e. the PFC converter) is “configured to increase the voltage…” Since Niu teaches the structure of a PFC converter/power converter, it would then mean that the PFC converter is configured to/has the ability to increase the voltage. The claim does not recite any distinguishable structure from Niu that would be able to increase the voltage. For further support, see Cheng (2015/0109708) relied upon for claim 2, par [75]- boosting PFC circuit. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (2018/0097442 A1) in view of Hung et al. (2017/0329380 A1) in further view of Zhang et al. (2012/0051097 A1) in further view of Cheng (2015/0109708).
	Regarding Claim 2,
The combination of Niu in view of Hung and Zhang teaches the claimed subject matter in claim 1 and Niu further teaches sensing whether the first power source (220) works properly (pars [17, 39]; and sensing the second power source (240, pars [17, 42]).
The combination does not explicitly disclose a first sensing circuit coupled to the first relay circuit and supply a first sense signal to the control unit for indicating whether the first power source works properly; and a second sensing circuit coupled to the second relay circuit and configured to sense whether the second power source works properly and supply a second sense signal to the control unit for indicating whether the second power source works properly.
Cheng, however, teaches a first sensing circuit (12) coupled to the first relay circuit (1, 1a) and supply a first sense signal (“SENSE-0”) to the control unit (13) for indicating whether the first power source works properly (par [52]); and a second sensing circuit (9) coupled to the second relay circuit (2, 2a) and configured to sense whether the second power source works properly (par [53]) and supply a second sense signal (“SENSE-1”) to the control unit (13) for indicating whether the second power source works properly (par [53]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Cheng in order to fill in the gaps in the combination by explicitly illustrating the obviousness of having sensing circuits at each power source in order to detect whether they are operating normally or not and consequently notifying the control unit before the transfer from one source to another occurs and vice versa.
Claims 12, 15, 17-20, 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. (2018/0097442 A1) in view of Hung et al. (2017/0329380 A1).
Regarding Claim 12,
Niu (figs.2-4) teaches a method of controlling an input redundant power supply circuit, comprising:
detecting that a relay switch (122) of a primary power source (220) that supplies power to a load (par [29]; “loads”) via a high capacity capacitor (“Cbulk”) is closed and a relay switch (124) of a secondary power source (240) is open (pars [37-40]; Niu teaches detecting that the input voltage of primary source 220 to the PFC 140 is operating normally when relay 122 is on and relay 124 is off/disabled and thus detecting the relay switch of the primary source is closed and the second relay of the secondary source is open. Note: the claim does not recite how “detecting that a relay switch” happens and thus the Niu’s way reads on the BRI of the claim),
determining that a failure has occurred with the primary power source (par [39]; abnormal primary source); and
disabling a power converter (Niu, 140) provided between the primary and secondary power sources and the load (Niu, pars [44-46]; Niu teaches disabling/turning off the power converter 140 between primary source and secondary sources 220, 240 and load to the right of power converter 140 to stop working) before the relay switch (122) of the primary power source (220) is open (Niu, fig.4, see S416-S463, pars [44-46]; Niu teaches disabling/turning off the power converter 140 to stop working before the relay switch 120 is decoupled from the first source 220 in response to signal SS1).
Niu teaches that when there is a failure in the primary source (220) and the power converter (140) is disabled, the power required is supplied by Cbulk (high capacity capacitor) and as a result the voltage across Cbulk begins to decrease (pars [39, 41, 44-45]). Niu teaches switching to secondary source is desired when the voltage V2 of the secondary source (240) is smaller than the voltage across Cbulk; otherwise; it would be problematic if the voltage across Cbulk decreases and becomes smaller than the voltage V2 of the secondary power source. Thus, one of ordinary skill in the art would look for ways to prevent the voltage across Cbulk from decreasing and to maintain its voltage before the Niu’s primary power source relay is open and to stop maintaining the voltage across the Cbulk after the secondary power source is connected and its relay switch is closed.
Niu does not explicitly disclose enabling a step-up converter not electrically coupled to any component in the system before Niu’s relay switch of the primary source is open and disabling the step-up converter after Niu’s relay switch of the secondary source is closed. 
Hung (fig.2), however, teaches a step-up converter (270, par [36]; 270 “can function in a constant voltage mode as a boost converter to release energy from extended hold-up capacitor 272 to bulk capacitor 256”) that is enabled before AC power is lost to “maintain the voltage of high capacity capacitor” (256, pars [36, 44]). Hung further teaches the functionality of disabling the step-up converter (270) when it is no longer used to maintain the voltage of the high capacitor (256, par [45]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Niu to include a step-up converter as taught by Hung and enabling the step-up converter before Niu’s relay switch of the primary source is open in order to prevent the voltage across Niu’s bulk capacitor from decreasing below the voltage of the secondary power source and potentially damaging the system’s switches due to the large current stress in a short. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disabled the step-up converter of the combination after Niu’s relay switch of the secondary source (240) is closed, because the power converter (140) is obviously connected to the secondary source and the Cbulk is provided with power from the secondary source (240) and thus no longer requires the step-up converter within the combination to maintain the voltage across the Cbulk. Thus, the step-up converter would obviously be disabled when the secondary power source’s relay switch is closed and coupled to the power converter and the step-up converter is no longer needed to maintain the voltage across the Cbulk.
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 12 and Niu further teaches enabling the power converter (140) after confirmation that the relay switch (122) of the primary power source (220) is open, and the relay switch (124) of the secondary power source (240) is closed (Niu, par [49]; Niu checks and therefore confirms that the first source 220 is disconnected via the relay 122 being open and the secondary source 240 is connected via the relay switch 124 being closed and after the checking/confirmation, enables/turns on power converter 140).
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches disabling the step-up converter after the power converter has been enabled (Niu, pars [44-51] and Hung, par [45]; Hung teaches disabling the step-up converter 270. Thus, in the combination the step-up converter would obviously be disabled after Niu’s relay switch unit couples the second source 240 to power converter 140 in response to SS2 to charge Cbulk. Since the step-up converter 270 of Hung is no longer needed to maintain the voltage across Cbulk, because the second source is now connected to the power converter and the Cbulk is no longer required to supply power, the step-up converter is obviously no longer needed and disabled).
Regarding Claim 18,
The combination teaches the claimed subject matter in claim 12 and Niu further teaches wherein the first primary power source (220) and the secondary power source (240) include an AC power source (Niu, pars [15, 17, 26-27, 29]) or a DC power source.
Regarding Claim 19,
The combination teaches the claimed subject matter in claim 12 and Niu further teaches wherein the power converter (140) is configured to increase the voltage of one of the first power source (220, pars [26, 29]; the input voltage of the first power source, typically 110V or 220V is increased so that the voltage of the Cbulk is boosted to 380V. The PFC has boost inductors L1 and L2) and the second power source connected by the relay switch unit (Niu, pars [26, 29, 50]).
Examiner Note: claim 19 recites the power converter (i.e. the PFC converter) is “configured to increase the voltages…” Since Niu teaches the structure of a PFC converter/power converter, it would then mean that the PFC converter is configured to/has the ability to increase the voltages. The claim does not recite any distinguishable structure from Niu that would be able to increase the voltages. For further support, see Cheng (2015/0109708) relied upon for claim 2, par [75]- boosting PFC circuit to increase voltages. 
Regarding Claim 20,
Niu (figs.2-4) teaches a method of controlling an input redundant power supply circuit, comprising:
detecting that a relay switch (122) of a primary power source (220) that supplies power to a load (par [29]; “loads”) via a high capacity capacitor (“Cbulk”) is closed and a relay switch (124) of a secondary power source (240) is open (pars [37-40]; Niu teaches detecting that the input voltage of primary source 220 to the PFC 140 is operating normally when relay 122 is on and relay 124 is off/disabled and thus detecting the relay switch of the primary source is closed and the second relay of the secondary source is open. Note: the claim does not recite how “detecting that a relay switch” happens and thus the Niu’s way reads on the BRI of the claim),
determining that a failure has occurred with the primary power source (par [39]; abnormal primary source);
disconnecting supplied power from the primary power source (220) from the high capacity capacitor and disconnecting the high capacity capacitor (Cbulk) from the primary power source (220, par [41]; Cbulk is disconnected from the primary source 220 when the primary source is abnormal so that the Cbulk provides the power required by the load); 
disabling a power converter (Niu, 140) provided between the primary and secondary power sources and the load (Niu, pars [44-46]; Niu teaches disabling/turning off the power converter 140 between primary source and secondary sources 220, 240 and load to the right of power converter 140 to stop working) before the relay switch (122) of the primary power source (220) is open (Niu, fig.4, see S416-S463, pars [44-46]; Niu teaches disabling/turning off the power converter 140 to stop working before the relay switch 120 is decoupled from the first source 220 in response to signal SS1);
limiting (via item 170) charging of the high capacity capacitor (Cbulk) to prevent a surge current (“inrush current”) on the relay switches (122, 124) after the relay switch (122) of the primary power source (220) is open and the relay switch (124) of the secondary power source (240) is closed (pars [26, 34, 51-52]; inrush limiting circuit 170 limits the charging current to Cbulk after the primary source has been disconnected and the second source has been connected and its location 170 downstream the relay switches is similar to applicant’s fig.1 and thus prevents relays a surge current on the relay switches).
Niu teaches that when there is a failure in the primary source (220) and the power converter (140) is disabled, the power required by the load is supplied by Cbulk (high capacity capacitor) and as a result the voltage across Cbulk begins to decrease (pars [39, 41, 44-45]). Niu teaches switching to secondary source is desired when the voltage V2 of the secondary source (240) is smaller than the voltage across Cbulk; otherwise; it would be problematic if the voltage across Cbulk decreases and becomes smaller than the voltage V2 of the secondary power source. Thus, one of ordinary skill in the art would look for ways to prevent the voltage across Cbulk from decreasing and to maintain its voltage before the Niu’s primary power source relay is open and to stop maintaining the voltage across the Cbulk after the secondary power source is connected and its relay switch is closed.
Niu does not explicitly disclose disconnecting an additional power source supplied with power from the primary power source, enabling a step-up converter not electrically coupled to any component in the system before Niu’s relay switch of the primary source is open and disabling the step-up converter after Niu’s relay switch of the secondary source is closed. 
Hung (fig.2), however, teaches disconnecting an additional power source supplied with power from the primary power source (par [44]; additional power source Cehu 272 is disconnected from the source 210 when AC power is lost), teaches a step-up converter (270, par [36]; 270 “can function in a constant voltage mode as a boost converter to release energy from extended hold-up capacitor 272 to bulk capacitor 256”) that is enabled before AC power is lost to “maintain the voltage of high capacity capacitor” (256, pars [36, 44]). Hung further teaches the functionality of disabling the step-up converter (270) when it is no longer used to maintain the voltage of the high capacitor (256, par [45]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Niu to include a step-up converter and an additional power source of said step-converter as taught by Hung and enabling the step-up converter before Niu’s relay switch of the primary source is open in order to prevent the voltage across Niu’s bulk capacitor from decreasing below the voltage of the secondary power source and potentially damaging the system’s switches due to the large current stress in a short time. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disabled the step-up converter of the combination after Niu’s relay switch of the secondary source (240) is closed, because the power converter (140) is obviously connected to the secondary source at this time and the Cbulk is provided with power from the secondary source (240) and thus no longer requires the step-up converter within the combination to maintain the voltage across the Cbulk. Thus, the step-up converter would obviously be disabled when the secondary power source’s relay switch is closed and coupled to the power converter and the step-up converter is no longer needed to maintain the voltage across the Cbulk.
Regarding Claim 22,
The combination teaches the claimed subject matter in claim 12 and the combination further teaches maintaining by the step-up converter a voltage across the high capacity capacitor higher than a voltage of the secondary power source (Niu, pars [41-42] and Hung, pars [36, 44]; Niu teaches the voltage across the high capacity capacitor decreases when the primary source is lost, because the Cbulk supplies the required power to the load, which may cause the voltage of the secondary source to be greater than the Cbulk and thus damage the circuit. Hung teaches the step-up converter 270 is intended to be enabled to maintain the voltage across the Cbulk 256. Thus, the combination teaches maintaining the voltage across the high capacity capacitor higher than the secondary source) when the relay switch of the of the primary power source is open (Niu, pars [41-42] and Hung, pars [36, 44]; Modified Niu teaches maintaining the voltage across Cbulk when the relay of the primary source is open and no longer supplies power to Cbulk) and the relay switch of the secondary power source is closed (this part of the limitation contradicts with claim 12’s step-up converter being disabled when the relay switch of the secondary source is closed; however, modified Niu has the ability to continue maintaining the voltage at any desired time).
 Regarding Claim 23,
The combination teaches the claimed subject matter in claim 20 and the combination further teaches maintaining by the step-up converter a voltage across the high capacity capacitor higher than a voltage of the secondary power source (Niu, pars [41-42] and Hung, pars [36, 44]; Niu teaches the voltage across the high capacity capacitor decreases when the primary source is lost, because the Cbulk supplies the required power to the load, which may cause the voltage of the secondary source to be greater than the Cbulk and thus damage the circuit. Hung teaches the step-up converter 270 is intended to be enabled to maintain the voltage across the Cbulk 256. Thus, the combination teaches maintaining the voltage across the high capacity capacitor higher than the secondary source) when the relay switch of the of the primary power source is open (Niu, pars [41-42] and Hung, pars [36, 44]; Modified Niu teaches maintaining the voltage across Cbulk when the relay of the primary source is open and no longer supplies power to Cbulk) and the relay switch of the secondary power source is closed (this part of the limitation contradicts with claim 20’s step-up converter being disabled when the relay switch of the secondary source is closed; however, modified Niu has the ability to continue maintaining the voltage at any desired time).
Regarding Claim 24,
The combination teaches the claimed subject matter in claim 23 and the combination further teaches wherein voltage from the additional power source is added to the voltage of the high capacity capacitor to maintain the voltage across the high capacity capacitor higher than the voltage of the secondary power source (Niu, pars [39, 41-42], Hung, pars [36, 44]; Modified Niu teaches that the additional power source/extended hold-up capacitor 272 of Hung will continue to release energy to the bulk capacitor to maintain the voltage of the bulk capacitor higher than the voltage of the secondary source and prevent damage to Niu’s system).
Regarding Claim 25,
The combination teaches the claimed subject matter in claim 20 and the combination further teaches disabling the step-up converter after the power converter has been enabled (Niu, pars [44-51] and Hung, par [45]; Hung teaches disabling the step-up converter 270. Thus, in the combination the step-up converter would obviously be disabled after Niu’s relay switch unit couples the second source 240 to power converter 140 in response to SS2 to charge Cbulk. Since the step-up converter 270 of Hung is no longer needed to maintain the voltage across Cbulk, because the second source is now connected to the power converter and the Cbulk is no longer required to supply power, the step-up converter is obviously no longer needed and disabled).
Regarding Claim 26,
The combination teaches the claimed subject matter in claim 20 and Niu further teaches wherein the first primary power source (220) and the secondary power source (240) include an AC power source (Niu, pars [15, 17, 26-27, 29]) or a DC power source.
Regarding Claim 27,
The combination teaches the claimed subject matter in claim 20 and Niu further teaches wherein the power converter (140) is configured to increase voltages of the primary and secondary power sources (pars [26, 29, 50]; the input voltage of the first power source 220, typically 110V or 220V is increased so that the voltage of the Cbulk is boosted to 380V. The PFC has boost inductors L1 and L2.  Similarly, the power converter 140 has the configuration/ability to increase the voltage of the secondary power source when connected to its relay switch).
Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the claim objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 21, the prior art of record, taken alone or in combination, does not explicitly teach “wherein the enabled step-up converter maintains a voltage across the high capacity capacitor higher than a voltage of the first power source or a voltage of the second power source when the relay switch unit switches from one of the first power source and the second power source to the other of the first power source and the second power source.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836